DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method and server of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: device, server, memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
	obtaining, at a server, an observation record describing a condition at a facility (as drafted, this limitation is directed to data gathering and, as such, only represents insignificant pre-solution activity); 
	determining, from the observation record, a set of selection criteria corresponding to the condition (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about something to lookup based on the claimed condition. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	retrieving, from a repository connected to the server, a set of data objects according to the selection criteria (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually looking up data objects. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	generating, from the retrieved data objects, a contextual dataset associated with the condition; and presenting the contextual dataset to a client computing device (as drafted, these limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitations precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user thinking about and/or writing down the found data objects in an organized manner (i.e. in contextually relevant manner). Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment and/or via pen and paper);
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a device, server, memory, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 15, 21, 25-26 and 52-56 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a device, server, memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 15, 21, 25-26 and 52-56 of the published instant specification describe generic off-the-shelf computer-based Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. 
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathew et al., Pub. No.: US 20130231920 A1, hereinafter Mathew.

As per claim 1, Mathew discloses A method, comprising: 
obtaining, at a server, an observation record describing a condition at a facility (pars. 38-40, 51-53, and 124 disclose that a user chooses an observation by selecting a data point (i.e. an observation record) wherein said selected and chosen data point includes (i.e. describes) a sentiment or other elements (i.e. condition) for a store (i.e. at a facility) wherein said selection and choice of said user is provided as an input to a system/server (i.e. obtained at a server));  
determining, from the observation record, a set of selection criteria corresponding to the condition (see at least pars. 54, 57, 60, 106, 107, 110, 111, 125, 133 for multiple disclosures of the claimed determining step); 
retrieving, from a repository connected to the server, a set of data objects according to the selection criteria (see pars. cited above including at least pars. 55, 59); 
(see pars. cited above including at least pars. 56, 60, fig. 3); and, 
presenting the contextual dataset to a client computing device (see pars. cited above including at least pars. 149-151);

As per claim 2, Mathew discloses the method of claim 1, wherein obtaining the observation record includes receiving the observation record from a computing device via a network (pars. 124, 157-158).

As per claim 3, Mathew discloses The method of claim 1, wherein obtaining the observation record includes obtaining a string of unstructured text based on the observation record (see at least par. 32, 43, 60, 90-99).

As per claim 4, Mathew discloses the method of claim 3, wherein the observation record includes an audio recording, and wherein obtaining the string of unstructured text includes converting the audio recording to the string of unstructured text (see rejection of claim 3).

Mathew discloses the method of claim 3, wherein determining the selection criteria includes determining at least one keyword from the unstructured string of text (see rejection of determining limitation of claim 1 including at least par. 97). 

As per claim 6, Mathew discloses the method of claim 1, wherein the selection criteria include at least one of a data object type, a time period, and a location indicator (see at least pars. 54, 57, 60, 106, 107, 110, 111, 125, 133 for multiple examples of selection criteria including such claimed elements).

As per claim 7, Mathew discloses the method of claim 1, wherein generating the contextual dataset includes generating average measurements of environmental conditions based on the retrieved data objects (see at least par. 53).

As per claim 8, Mathew discloses the method of claim 1, wherein presenting the contextual dataset includes: receiving a request from a client device (pars. 149-154); and transmitting the contextual dataset to the client device (pars. 149-154).

As per claim 9, Mathew discloses the method of claim 1, further comprising: generating a control action based on the contextual (pars. 149-151); and transmitting the control action to an environmental control device (pars. 149-151).

As per claims 11-19, they are analogous to claims rejected above and are therefore likewise rejected. See Mathew, fig.’s 1 and 11-13 for the server of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew as applied above in view of Tzirkel-Hancock et al., Pub. No.: US 20130185065 A1, hereinafter Tzirkel-Hancock.

As per claim 10, Mathew discloses The method of claim 1. Mathew does not explicitly disclose, however in the related field of endeavor of determining confidence levels, Tzirkel-Hancock discloses further comprising, prior to generating the contextual dataset: determining a confidence level associated with at least one of the selection criteria and the retrieved data objects; determining whether the confidence level exceeds a threshold; and when the determination is negative, transmitting a prompt for further information to a client computing device associated with the observation record (Tzirkel-Hancock, pars. 86 and 101).
Tzirkel-Hancock’s teaching would have allowed Mathew’s method to use confidence levels to represent the likelihood or certainty that a word string, phrase, or other spoken input from a user matches or corresponds to a known concept in the system. This provides the system with a level of assurance that the received input is understood correctly by the system thereby ensuring that a subsequent response to said input is accurate and relevant for the user. As explicitly stated in par. 86 of Tzirkel-Hancock, “If, for example, confidence level 504 is below a threshold confidence level 506, dialogue control module 504 may implement clarification acts 502 (e.g., requesting explicit confirmation of user input, requesting user to repeat input, and other clarification acts). If confidence level 504 associated with a dialogue act is above a threshold confidence level 506, the dialogue act may be deemed to be a correct interpretation of user's input.”
Analogous claim 20 is likewise rejected.








Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20160261932
Pars. 90, 115, 125, 229
Sensor gathered data and observation-based data mining 
20080249793
Pars. 181-187
Audio data analysis in retail facility for risk assessment
20180330302
Pars. 4, 26
Employee speech recognition and reporting




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/             Primary Examiner, Art Unit 2154